Case 3:20-cr-30027-SMY Document 8 Filed 03/13/20 Page 1of1 Page ID #11

 

 
 
   
 
 

  
  
  
 

   

   

 

— FINANCIAL AFFIDAVIT
IR EXPERT OR OTHER COURT SERVICE

[Rev. 5/98 REQUEST FOR ATTO

 

IN SUP

5 WITHOUT PA

  
  
 

IN UNITED STATES | Joisrrict

 

 

 

 

 

pecify below)
IN THE CASE OF LOCATION NUMBER
FOR .
| United Sri #8 Soarkern Duear Tiley »
AT - —
- = ( * <
Andean Crary Caov Sr. Louts, SS liny a

 

 

 

PERSON REPRESENTED (Show your full name} 1 [A Sctendaeradun DOCKET NUMBERS
2[_] Defendant - Fuvenile Magistrate

b Arn A- tH Crary 3 CJ Appellant
ee 4 CO Probation Violator District Court
sL] Parole Violator b20-3002 f-~Sha YY

CHARGE/OFFENSE (describe if applicable & check box >) CJ Felony 6 Habeas Petitioner Court of Appeals
(8 USC See 1#4l be 2 (2) [A Misdemeanor : 2255 Petitioner
~
»

eC] Material Witness
aad CE) (4) 9 (J omer

Are you now employed? CJ Yes

 

 

 

 

 

 

 

 

         

| “| No C] Am Self-Employed
Name and address of employer:
IF YES, how much do you IF NO, give month and year of last employment Oce » 2914

eam per month? § How much did you earn per month? $ ‘ 3S =f UVLICOR)
If married is your Spouse employed? [J Yes [J] No

IF YES, how much does your Ifa minor under age 21, what is your Parents or
Spouse earn per month? $ Guardian’s approximate monthly income? $

 

EMPLOY-

 

 

 

a
Have you received within the past 12 months any income from a business, profession or other form of self-cmployment, or jn the form of
the form of rent payments, interest, dividends, retirement or annuity payments, or other sources? [J Yes [No
OTHER RECEIVED SOURCES
ASSETS INCOME {IF YES, GIVE THE AMOUNT

 

RECEIVED & IDENTIFY $
THE SOURCES

 

 

Have you any cash on hand or money in savings or checking accounts? CL] Yes [A No_ IF YES, state total amount §

 

Do you own any real No bonds, notes, automobiles, or other valuable property (excluding ordinary houschold furnishings and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

clothing)? [—] Yes No
VALUE DESCRIPTION
IF YES, GIVE THE VALUE AND $
DESCRIBE IT
MARITAL STATUS Total List persons you actually support and your relationship to them
No. of
/ SINGLE Dependents
DEPENDENTS ——— MARRIED O
WIDOW ED
SEPARATED OR
CLA TRONS = Credit Total Deb Monthly P;
Teditars otal Debt onthly Paymt,

DEBTS DEBTS & OR HOME:

MONTHLY Fa s s

BILLS if s 8

(LIST ALL CREDITORS, -

INCLUDING BANKS, $ §

CHARGE ACCOUNTS, = $ :

ETC) =
I certify under penalty of perjury that the foregoing is true and correct. Executed on (date) wrts-20

 

SIGNATURE OF DEFENDANT » v. -—
(OR PERSON REPRESENTED)
Q

 

 
